Exhibit32.2 Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of Section1350, Chapter63 of Title18, United States Code), the undersigned officer of Circle Entertainment Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that: The quarterly report on Form10-Qfor the quarterly period ended June 30, 2013 of the Company fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form10-Qfairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 9, 2013 By: /s/GARY MCHENRY Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to Circle Entertainment Inc. and will be retained by Circle Entertainment Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
